                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

                                                 §
HENRY LEE GIVENS,                                §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §          Case No. 6:20-CV-101-JDK-KNM
                                                 §
JUDGE ALFONSO CHARLES,                           §
                                                 §
       Defendant.                                §

                 ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

       Plaintiff Henry Lee Givens, an inmate proceeding pro se, filed this civil rights lawsuit

pursuant to 42 U.S.C. § 1983. The case was referred to United States Magistrate Judge K. Nicole

Mitchell pursuant to 28 U.S.C. § 636. On February 26, 2020, the Magistrate Judge issued a Report

and Recommendation (Docket No. 5) recommending that Plaintiff’s action be dismissed as

frivolous and for failure to state a claim upon which relief may be granted. Id. at 3. Plaintiff filed

objections on March 18, 2020. Docket No. 6.

       The Court overrules Plaintiff’s objections. Plaintiff argues that Defendant is not entitled

to judicial immunity because, “[b]y violating Art. 30.01 of the Texas Code of Criminal Procedure

[h]e did knowingly and willing[ly] step outside his Judicial capacity and violated my civil rights.”

Id. at 1. However, “[judicial] immunity is overcome in only two sets of circumstances. First, a

judge is not immune from liability for nonjudicial actions, i.e., actions not taken in the judge’s

judicial capacity. Second, a judge is not immune for actions, though judicial in nature, taken in

the complete absence of all jurisdiction.” Mireles v. Waco, 502 U.S. 9, 11–12 (1991). Plaintiff

does not explain how Defendant “being the sitting judge to pick the judge to preside over [his]




                                             Page 1 of 2
Motion Hearing to Recuse” fits in either of those circumstances. Docket No. 1 at 4. Plaintiff’s

claims therefore fail.

        Having made a de novo review of the objections raised by Plaintiff to the Magistrate

Judge’s Report, the Court is of the opinion that the findings and conclusions of the Magistrate

Judge are correct and Plaintiff’s objections are without merit. The Court therefore adopts the

findings and conclusions of the Magistrate Judge as the findings and conclusions of the Court.

        Accordingly, it is hereby ORDERED that the Report and Recommendation (Docket No.

5) be ADOPTED. It is further

        ORDERED that Plaintiff’s civil rights lawsuit is DISMISSED WITH PREJUDICE as

both frivolous and for the failure to state a claim upon which relief can be granted pursuant to 28

U.S.C. § 1915.

        So ORDERED and SIGNED this 3rd            day of April, 2020.



                                                 ___________________________________
                                                 JEREMY D. KERNODLE
                                                 UNITED STATES DISTRICT JUDGE




                                           Page 2 of 2
